      Case: 1:19-cr-00566 Document #: 1 Filed: 07/11/19 Page 1 of 1 PageID #:1

                                                                 FTLET)
                                                                       .tulr12019tr/
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION                   .'IHSUtloE R[Y[8U*,

UNITED STATES OF AMERICA              )

 v.
                                      )
                                      )
                                              Case No.
                                                              19CR
                                      )       Violation: Title 18, United States
CARMEL COBB                           )       Code, Section 2113(a)       JIIDGE ETLIS

                                                                  MAGISTRATE JUDGE VAI.DEZ
      The SPECIAL JULY 2018 GRAND JURY charges:

      On or about September 23, 2076, at Chicago, in the Northern District of

Illinois, Eastern Division,

                                  CARMEL COBB,

defendant herein, by intimidation, attempted to take from the person and presence

of a bank employee United States currency belonging to, and in the care, custody,

control, management, and possession of the American Metro Bank, 4878 North

Broadway, Chicago, Illinois, the deposits of which were then insured by the Federal

Deposit Insurance Corporation;

      In violation of Title 18, United States Code, Section 2113(a).


                                              A TRUE BILL:



                                              FOREPERSON



UNITED STATES ATTORNEY
